Reversed and Remanded and Opinion filed December 2, 2004








Reversed and Remanded and Opinion filed December 2,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00460-CV
____________
 
JOHN McKEE, TRUSTEE, Appellant
 
V.
 
RAY L. PACE, Appellee
 

 
On Appeal from the
240th District Court
Fort Bend
County, Texas
Trial Court Cause No.
03-CV-128595
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a summary judgement signed March 31, 2004.
On November 23, 2004,  the parties filed a joint motion to
reverse the judgment and remand the cause to the trial court.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court for entry of a judgment in accordance with the parties=s Rule 11 agreement dated October 21,
2004.
PER CURIAM
Judgment rendered and Opinion
filed December 2, 2004.
Panel consists of Chief Justice Hedges ans Justices Fowler and
Seymore.